EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with BRADLEY LUTLE (Reg. No. 40, 073) on 1/14/2021 (see interview summary mailed herewith). 
The claims are amended as follows:
Claim 1 (Currently Amended) A management server comprising: processing circuitry configured to 
acquire first location information of a communication device at a first acquisition time; 
create, at a first creation time, list information including one or more combinations of frequency information and transmission power information in accordance with the first location information of the communication device, the list information being created at a first time, and a second time later than the first time, the first time being a previous time of the second time when the list information is created; 
acquire a step size relating to transmission power setting of the communication device; acquire second location information of the communication device at a second acquisition time later than the first acquisition time; 
judge whether or not to re-create the list information on a basis of the first location information, the second location information, and the step size; and 
re-create, at a second creation time, the list information and notify the communication device, of the re- created list information re-created at the second creation time in a case where it is judged to re-create the list information, and notify the communication device of the list information created at the first creation time in a case where it is judged not to re-create 
Claim 11 (Currently Amended) A method comprising: 
acquiring first location information of a communication device at a first acquisition time; 
creating, at a first creation time, list information including one or more combinations of frequency information and transmission power information in accordance with the first location information of the communication device, the list information being created at a first time, and a second time later than the first time, the first time being a previous time of the second time when the list information is created; 
acquiring a step size relating to transmission power setting of the communication device; 
acquiring second location information of the communication device at a second acquisition time later than the first acquisition time; 
judging, using processing circuitry, whether or not to re-create the list information on a basis of the first location information, the second location information, and the step size;
 and re-creating, at a second creation time, the list information and notify the communication device of the re-created list information re-created at the second creation time in a case where it is judged to re-create the list information, and notify the communication device of the list information created at the first creation time in a case where it is judged not to re-create the list information, the first creation time being a previous creation time of the second creation time for creating the list information.

acquiring first location information of a communication device at a first acquisition time; 
creating, at a first creation time, list information including one or more combinations of frequency information and transmission power information in accordance with the first location information of the communication device, the list information being created at a first time, and a second time later than the first time, the first time being a previous time of the second time when the list information is created; 
acquiring a step size relating to transmission power setting of the communication device; acquiring second location information of the communication device at a second acquisition time later than the first acquisition time; 
judging whether or not to re-create the list information on a basis of the first location information, the second location information, and the step size; and 
re-creating, at a second creation time, the list information and notify the communication device of the re-created list information re-created at the second creation time in a case where it is judged to re-create the list information, and notify the communication device of the list information created at the first creation time in a case where it is judged not to re-create the list information, the first creation time being a previous creation time of the second creation time for creating the list information.

Reasons For Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the Response of 01/08/2021 claims 1-5, 11, 13 are amended, claims 8-10, 12, 14 are canceled, wherein claims 1-7, 11, 13 are pending, and claims 1, 11, 13 are recited in independent form. The Applicant has amended claims 1, 11, 13 to incorporate allowable subject matter not taught by the art made of record, which is also not obvious therefrom.  
Claim 1 as presently set forth contain the distinguishing limitations “acquire first location information of the communication device at a first acquisition time; create, at a first creation time, list information including one or more combinations of frequency information and transmission power information in accordance with the first location information of the communication device, the list information being created at a first time, and a second time later than the first time, the first time being a previous time of the second time when the list information is created; acquire a step size relating to transmission power setting of the communication device; acquire second location information of the communication device at a second acquisition time later than the first acquisition time; judge whether or not to re-create the list information on a basis of the first location information, the second location information, and the step size; and re-create, at a second creation time, the list information and notify the communication device, of the re- created list information re-created at the second creation time in a case where it is judged to re-create the list information, and notify the communication device of the list information created at the first creation time in a case where it is judged not to re-create the list information, the first creation time being a previous creation time of the 
Claim 11 as presently set forth contain the distinguishing limitations “acquiring first location information of the communication device at a first acquisition time; creating, at a first creation time, list information including one or more combinations of frequency information and transmission power information in accordance with the first location information of the communication device, the list information being created at a first time, and a second time later than the first time, the first time being a previous time of the second time when the list information is created; acquiring a step size relating to transmission power setting of the communication device; acquiring second location information of the communication device at a second acquisition time later than the first acquisition time; judging, using processing circuitry, whether or not to re-create the list information on a basis of the first location information, the second location information, and the step size and re-creating, at a second creation time, the list information and notify the communication device of the re-created list information re-created at the second creation time in a case where it is judged to re-create the list information, and notify the communication device of the list information created at the first creation time in a case where it is judged not to re-create the list information, the first creation time being a previous creation time of the second creation time for creating the list information” the limitation is not fairly taught by the art made of record alone, or in any reasonable combination, according to at least the reasoning set forth below. 

The independent claims require the limitations noted above,  wherein the prior art references (see US-20160198476 to Rudolf (hereinafter dl), United States Patent Application Publication US-20140219235 to Kimura et al (hereinafter d2)) at best teach notifying a device of information relating to transmission power setting including step size (see dl para. 0019-0020, 
Therefore when incorporating all the limitations and considering all the limitations of each claim in combination (and not the limitation in isolation) none of the prior art, alone or in combination, teach all the features as claimed in independent claims 1, 11, 13 as the remaining pending claims depend from claim 1 and add further limitations, the prior art, alone or in combination fails to teach all the limitations, when incorporated with all the limitations of the independent claim. The prior art of record, alone or in combination does not disclose the limitations of claims, nor are the limitations obvious from any reasonable combination thereof when incorporating the limitations addressed above in combination with all the limitations of the claims. Therefore claims 1-7, 11, 13 are allowed. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
35 USC § 112
Claims previously rejected under the present heading, are cancelled or amended such that the Amendment overcomes the previously held rejection.
35 USC § 101
The Applicant has amended 13 and canceled claim 14 such that such that the Amendment overcomes the previously held rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200083939 A1 to Park; Haewook et al. discloses transmitting Physical Uplink Shared Channel (PUSCH) performed by a User Equipment (UE) in a wireless communication system may include receive downlink control information (DCI) for uplink (UL) transmission scheduling; and performing codebook based PUSCH transmission based on precoding information included in the DCI.
US 20190191444 A1 to PARK; Haewook et al. discloses receiving a CSI-RS by a terminal in a wireless communication system according to an aspect of the present invention may comprise the steps of: receiving, from a base station, CSI-RS configuration information about a CSI-RS configuration to which the CSI-RS is mapped, wherein the CSI-RS configuration corresponds to merging of a plurality of legacy CSI-RS configurations, and the plurality of legacy CSI-RS configurations are mapped to a plurality of antenna ports numbered by corresponding legacy CSI-RS port numbers; and receiving the CSI-RS from the base station through the plurality of antenna ports on the basis of the CSI-RS configuration information.
US 20170310378 A1 to KIM; Kijun et al. discloses reporting a channel state for a downlink channel according to an embodiment of the present invention, which is performed by a terminal, may comprise the steps of: receiving, from a base station, restriction information on a 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643